PER CURIAM:
Ulisses M. Bastos, a native and citizen of Brazil, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen and dismissing his appeal of the immigration judge’s denial of his motions to reopen and reconsider. We have reviewed the administrative record and the Board’s order and find that the Board did not abuse its discretion. See INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). Additionally, we conclude that Bastos’s due process claim is without merit. See Blanco de Belbruno v. Ashcroft, 362 F.3d 272, 278 (4th Cir.2004); Rusu v. INS, 296 F.3d 316, 321-22 (4th Cir.2002).
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED